NO. 12-13-00060-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DANNY DALE WEISINGER, SR.,                         §           APPEAL FROM THE 349TH
APPELLANT

V.                                                 §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §            HOUSTON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       On February 22, 2013, Appellant Danny Dale Weisinger, Sr. filed a notice of appeal from
the trial court’s order denying his motion to vacate an order to withdraw funds from his inmate
trust account. On the same date, this court advised Appellant that the materials furnished in this
appeal do not include a final judgment or other appealable order. The notice further informed
Appellant that the appeal would be dismissed unless, on or before March 25, 2013, he amended
the materials filed in this appeal to show the jurisdiction of this court.
       In response, Appellant provided a copy of the order he attempts to appeal–the order
denying his motion to vacate. A motion to vacate a judgment is in the nature of a motion for
new trial. See In re Brookshire Grocery Co., 250 S.W.3d 66, 73 (Tex. 2008) (orig. proceeding)
(holding that fundamental nature of new trial motion is request to vacate judgment). An order
denying a motion for new trial is not independently appealable. See, e.g., Fletcher v. Ahrabi,
No. 01-12-00794-CV, 2012 WL 6082915, at *1 (Tex. App.–Houston [1st Dist.] Dec. 6, 2012, no
pet.) (mem. op.) (per curiam); Overka v. Bauri, No. 14-06-00083-CV, 2006 WL 2074688, at *1
(Tex. App.–Houston [14th Dist.] July 27, 2006, no pet.) (mem. op.) (per curiam). Because a
motion to vacate is in the nature of a motion for new trial, it likewise is not independently
appealable. See Macklin v. Saia Motor Freight Lines, Inc., No. 06-12-00038-CV, 2012 WL
1155141, at *1 (Tex. App.–Texarkana Apr. 6, 2012, no pet.) (mem. op.) (concluding that motion
to set aside judgment is not independently appealable and implicitly characterizing as motion for
new trial). Therefore, Appellant has not shown that this court has jurisdiction of this appeal.
         Because Appellant has not shown the jurisdiction of this court, the appeal is dismissed
for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered March 20, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                          MARCH 20, 2013


                                      NO. 12-13-00060-CV

                               DANNY DALE WEISINGER, SR.,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee



                          Appeal from the 349th Judicial District Court
                        of Houston County, Texas. (Tr.Ct.No. 03CR-035)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     3